Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application/Preliminary Amendment
This action is in response to Applicant's application filing of 28 February 2020. Claims 1-20 were originally filed. The preliminary amendment filed 15 May 2020 has been made of record and claims 3, 10, 14, 18, and 19 have been amended according to Applicant’s preliminary amendment. Accordingly, claims 1-20 remain pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Agombar et al (US 2017/0269862 A1, herainfter Agombar).
Regarding claims 1, 19 and 20, taking claim 1 as exemplary, Agombar discloses a method, comprising: identifying a plurality of logical storage segments of storage drives of a plurality of storage nodes
wherein at least one of the storage nodes includes at least a first logical storage segment and a second logical storage segment included in the plurality of logical storage segments (See Agombar, Fig. 1 and [0004] disclosing storage arrays having allocated storage space and “monitoring an amount of available storage capacity as data is stored”, corresponding to a first logical storage segment and an amount of spare space, corresponding to a second logical storage segment); 
providing a distributed and replicated data store using a portion of the plurality of logical storage segments that excludes at least the second logical storage segment (See Agombar, [0031], disclosing a pool of storage resources provided across a network distributed across multiple systems and [0025], disclosing the distributed sparing is for use in RAID arrays, or a replicated data store, where the spare space is not initially in use and therefore excluded from the data store); 
determining that an available storage capacity metric associated with the plurality of logical storage segments meets a first threshold (See Agombar, [0037], “threshold minimum available storage capacity”); and 
in response to the determination that the available storage capacity metric meets the first threshold, dynamically deploying at least the second logical storage segment for use in providing the distributed and replicated data store in a manner that increases a storage capacity of the data store while maintaining a fault tolerance policy of the distributed and replicated data store (See Agombar, [0039] and [0041], disclosing if threshold reached, a drive replacement is scheduled including allocating storage space from the distributed spare space and [0025] and [0026], allows for maintaining a default protection level and allows arrays to keep providing the same protection until there are insufficient working drives).  
Regarding claim 9, Agombar disclosed the method of claim 1 as described hereinabove. Agombar further discloses wherein the available storage capacity metric associated with one of the plurality of logical storage segments is a percentage of the plurality of logical storage segments that is used or a total amount of data stored by the plurality of logical storage segments (See Agombar, [0037], monitoring the used storage capacity to determine if a threshold minimum available storage capacity is reached).  
Regarding claim 16, Agombar disclosed the method of claim 1 as described hereinabove. Agombar further discloses wherein dynamically deploying at least the second logical storage segment includes rebalancing the distributed and replicated data store (See Agombar, 5B and [0068]-[0077], disclosing migrating data into re-allocated spaces, or in other words, rebalancing the data).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 10, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agombar et al (US 2017/0269862 A1, herainfter Agombar) in view of Holowczak, Tutorials Introduction to NoSQL Databases (Holowczak.com Introduction to NoSQL Databases, Nov 2013, hereinafter Holowczak).
Regarding claim 2, Agombar disclosed the method of claim 1 as described hereinabove. Agombar does not disclose determining a circular ordering of the portion of the plurality of logical storage segments
However, Holowczak discloses determining a circular ordering of the portion of the plurality of logical storage segments (See Holowczak, page 1, disclosing a logical storage comprising a bucket with a set of KV pairs, page 3, disclosing a circular ordering for the buckets to be stored on multiple nodes).
Agombar and Holowczak are analogous art because they both directed to improved replicated data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the spare storage capacity allocation of Agombar with the distributed node storage of Holowczak as it allows for multiple copies of the desired data to be spread amongst the nodes improving data reliability and allowing for any node to respond to read or write requests (See Holowczak, page 1, “any node can response to read or write requests” and page 3, “Storing a new value…Then replicate to 2 adjacent vnodes”).
Regarding claim 3, Agombar in view of Holowczak disclosed the method of claim 2 as described hereinabove. Holowczak further discloses wherein determining the circular ordering of the portion of the plurality of logical storage segments comprises determining that the at least one of the storage nodes includes at least the first logical storage segment and the second logical storage segment (See Holowczak, page 3, disclosing a ring of vnodes, where a first node 0 having vnodes 0, 4, 8, and 12, stores data/buckets that are replicated to two adjacent nodes and therefore also store data/buckets that are replicas of two adjacent nodes in the opposite direction, each of the buckets stored corresponding to a respective logical storage segment).
Regarding claim 4, Agombar in view of Holowczak disclosed the method of claim 3 as described hereinabove. Holowczak further discloses wherein determining the circular ordering of the portion of the plurality of logical storage segments comprises selecting a logical storage segment from the at least the first logical storage segment and the second logical storage segment (See Holowczak, page 3, disclosing storage of a new value to a chosen bucket/corresponding logical storage segment and replicating to adjacent nodes of the ring).  
Regarding claim 5, Agombar in view of Holowczak disclosed the method of claim 4 as described hereinabove. Holowczak further discloses wherein the determined circular ordering includes the selected logical storage segment of the at least one of the storage nodes and the logical storage segments of the other storage nodes (See Holowczak, page 3, disclosing selection of data for storage includes data replication in a circular fashion to a ring of nodes, the data to be replicated to two adjacent nodes).  
Regarding claim 6, Agombar disclosed the method of claim 1 as described hereinabove. Agombar does not disclose wherein the distributed and replicated data store is comprised of a plurality of buckets, wherein each of the plurality of buckets is comprised of a plurality of key-value pairs.  
However, Holowczak discloses wherein the distributed and replicated data store is comprised of a plurality of buckets, wherein each of the plurality of buckets is comprised of a plurality of key-value pairs (See Holowczak, page 1, disclosing Riak KV is a distributed key-value store with buckets of key value pairs).
Agombar and Holowczak are analogous art as they both directed to improved replicated data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the spare storage capacity allocation of Agombar with the distributed key-value store of Holowczak as it improves system performance by allowing any node of the storage system to respond to read or write requests (See Holowczak, page 1, “Data can be replicated across multiple nodes. Any node can respond to read or write requests”).
Regarding claim 7, Agombar in view of Holowczak disclosed the method of claim 6 as described hereinabove. Holowczak further discloses wherein the distributed and replicated data store is comprised of a plurality of copies of the buckets (See Holowczak, page 1 & 2, disclosing Bucket A and Bucket B, and page 3, disclosing where each value/bucket is replicated to 2 adjacent nodes, or in other words, at three copies of a bucket exist).  
Regarding claim 8, Agombar in view of Holowczak disclosed the method of claim 7 as described hereinabove. Holowczak further discloses wherein the plurality of copies of the buckets are stored in adjacent logical storage segments according to a circular ordering of the portion of the plurality of logical storage segments (See Holowczak, page 3, disclosing each hash/bucket is replicated to 2 adjacent nodes).  
Regarding claim 10, Agombar disclosed the method of claim 1 as described hereinabove. Agombar does not further disclose determining an adjusted circular ordering for the plurality of logical storage segments
However, Holowczak discloses determining an adjusted circular ordering for the plurality of logical storage segments (See Holowczak, page 5, disclosing a tunable consistency, where the number of data copies can be adjusted and page 3, where increasing the number of replicas results in adjusting the circular ordering to include additional adjacent nodes to store additional replicates).
Agombar and Holowczak are analogous art as they both directed to improved replicated data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the spare storage capacity allocation of Agombar with the replicated data store of Holowczak as it improves system performance by allowing any node of the storage system to respond to read or write requests (See Holowczak, page 1, “Data can be replicated across multiple nodes. Any node can response to read or write requests”).
Regarding claim 13, Agombar disclosed the method of claim 1 as described hereinabove. Agombar further discloses wherein dynamically deploying at least the second logical storage segment includes locating the first logical storage segment and the second logical storage segment based on the fault tolerance policy (See Agombar, [0033], disclosing deploying spare capacity to maintain rebuild capability in the event of a drive failure).
Agombar does not disclose using an adjusted circular ordering based on the fault tolerance policy. 
However, Holowczak discloses using an adjusted circular ordering based on the fault tolerance policy (See Holowczak, page 5, disclosing a tunable consistency, where the number of data copies can be adjusted and page 3, where increasing the number of replicas results in adjusting the circular ordering to include additional adjacent nodes to store additional replicates).
Agombar and Holowczak are analogous art as they both directed to improved replicated data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the spare storage capacity allocation of Agombar with the replicated data store of Holowczak as it improves system performance by allowing any node of the storage system to respond to read or write requests (See Holowczak, page 1, “Data can be replicated across multiple nodes. Any node can response to read or write requests”).
Regarding claim 14, Agombar in view of Holowczak disclosed the method of claim 13 as described hereinabove. Holowczak further discloses wherein the fault tolerance policy indicates that a threshold number of adjacent logical storage segments are to store a threshold number of copies of a bucket comprised of a plurality of key-value pairs (See Holowczak, page 3 and 5, disclosing a tunable replica copy number, where the greater the number of copies, the greater the number of adjacent nodes storing storage segments/buckets/key-value pairs are utilized to maintain fault tolerance).  
Regarding claim 15, Agombar in view of Holowczak disclosed the method of claim 14 as described hereinabove. Holowczak further discloses wherein the fault tolerance policy indicates that the adjacent logical storage segments associated with the bucket are not included in a same storage node (See Holowczak, page 1, 3, & 5, disclosing buckets and associated key values are replicated and stored to adjacent nodes to maintain fault tolerance).  
Regarding claim 17, Agombar disclosed the method of claim 16 as described hereinabove. Agombar further discloses wherein rebalancing the distributed and replicated data store includes moving a copy of a data from one of the plurality of logical storage segments included in the portion of the plurality of logical storage segments to the second logical storage segment (See Agombar, Fig 5B and [0068]-[0077], disclosing migrating data into re-allocated spaces, or in other words, rebalancing the data from a first storage segment to a second storage segment).  
Agombar does not disclose the data as a bucket comprised of a plurality of key-value pairs.
However, Holowczak discloses the data as a bucket comprised of a plurality of key-value pairs (See Holowczak, page 1 disclosing a logical storage comprising a bucket with a set of KV pairs).
 Agombar and Holowczak are analogous art as they both directed to improved replicated data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the spare storage capacity allocation of Agombar with the replicated data store of Holowczak as it improves system performance by allowing any node of the storage system to respond to read or write requests (See Holowczak, page 1, “Data can be replicated across multiple nodes. Any node can response to read or write requests”)
Regarding claim 18, Agombar disclosed the method of claim 16 as described hereinabove. Agombar further discloses wherein rebalancing the distributed and replicated data store includes selecting which of a plurality of copies of data to move based on a total number of copies of the data that need to be moved to be compliant with the fault tolerance policy (See Agombar, [0033], disclosing deploying spare capacity to maintain rebuild capability in the event of a drive failure and Fig. 5B and [0068]-[0077], disclosing migrating data into re-allocated spaces, or in other words, rebalancing the data from a first storage segment to a second storage segment while maintaining rebuild capability, or in other words, fault tolerance).  
Agombar does not disclose the data as a bucket.
However Holowczak discloses the data as a bucket (See Holowczak, page 1 disclosing a logical storage comprising a bucket with a set of KV pairs).
 Agombar and Holowczak are analogous art as they both directed to improved replicated data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the spare storage capacity allocation of Agombar with the replicated data store of Holowczak as it improves system performance by allowing any node of the storage system to respond to read or write requests (See Holowczak, page 1, “Data can be replicated across multiple nodes. Any node can response to read or write requests”).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agombar et al (US 2017/0269862 A1, herainfter Agombar) in view of Koseki (US 2015/0378613, hereinafter Koseki).
Regarding claim 11, Agombar disclosed the method of claim 1 as described hereinabove. Agombar does not further disclose wherein a size of a logical storage segment of the plurality of logical storage segments is based on a smallest storage capacity of the plurality of storage nodes.  
However, Koseki discloses wherein a size of a logical storage segment of the plurality of logical storage segments is based on a smallest storage capacity of the plurality of storage nodes (See Koseki, [0087], disclosing the size of an extent that can be newly allocated is limited to the maximum physical capacity of the smallest among a RAID group).
Agombar and Koseki are analogous art as they both are directed to improved RAID techniques. It would have been obvious to a person having ordinary skill in the art, to combine the spare storage capacity allocation of Agombar with the extent sizing of Koseki as using the smallest available physical 
Regarding claim 12, Agombar in view of Koseki disclosed the method of claim 11 as described hereinabove. Koseki further discloses wherein the at least one of the storage nodes includes a storage capacity that is at least a multiple of the smallest storage capacity of the plurality of storage nodes (See Koseki, [0087], disclosing extent acceptable space 30032 being three times the size of the free logical space 30054).

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (1)  Reddy et al (US 2015/0379009) disclosing a distributed key-value store for a distributed file system with fault tolerance of a certain number of node failures
(2) Vankamamidi et al (US 10908997) disclosing the use of large and small disk extents

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        

/JASON W BLUST/Primary Examiner, Art Unit 2137